Citation Nr: 1613358	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-48 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable initial rating for service-connected posttraumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from July 2002 to March 2009. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The case was previously before the Board in June 2013.  The case was remanded for further development.  To the extent possible that development was completed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that in February 2015, the Veteran filed a new claim for TDIU.  This claim was raised after the Veteran withdrew the claim before the Board.  A rating decision was issued on the Veteran's TDIU in September 2015.  The Veteran filed a notice of disagreement the same month.  This claim continues to be processed at the RO and will not be addressed by the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

On June 10, 2014, prior to the promulgation of a decision on the appeal, VA received a letter from the Veteran stating that he was satisfied with the October 2013 rating decision on his appeal, withdrawing his appeal for entitlement to a compensable initial rating for service-connected PTSD and anxiety disorder. 



CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to a compensable initial rating for service-connected PTSD and anxiety disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

On June 10, 2014, VA received a letter from the Veteran stating that he was satisfied with the October 2013 rating decision regarding the only issue on appeal.  The Veteran stated that, "I am satisfied with your decision to increase my PTSD disability rating from 0% to 70%. . . ".  The Veteran made this statement with reference to the final paragraph of the October 2013 rating decision, which reads:

This decision represents a partial grant of the benefits sought for this appeal issue since you are not awarded the maximum benefit provided by the rating schedule.  The claim is still considered in appellate status and further processing will continue unless you advise us that you are now satisfied with this decision.

The Veteran's statement with reference to this paragraph was accompanied with a copy of the October 2013 rating decision with the above referenced text circled and underlined.  Thus, the Veteran expressed his wish to withdraw his appeal.  

There remain no allegations of errors of fact or law for the Board to consider.  The Board does not have jurisdiction to review this claim, and it is, therefore, dismissed.


ORDER

The withdrawn claim for entitlement to a compensable initial rating for service-connected PTSD and anxiety disorder is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


